DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. Applicant has underlined a series of elements it claims the features do not teach.  The first underlined claim language that Applicant alleges is not present in the art, is “wherein the outer portions are provided outside the wall of the tower.”  The office notes clearly in the previously rejections cited Figures of Uehara and Gawrisch, there are inlets and outlets located outside the wall of the tower.  
The second portion of claim language Applicant has underlined as allegedly not present in the art is, “each of the outer portions has two side surfaces and a front surface each with a first protective grid with bars configured to protect against intrusion and vandalism.”  Applicant supports this argument with an allegation that, based upon Figures 1 and 2 of Uehara, that Uehara allegedly fails to teach the disclosed side surfaces and protective grid or air filters on the front/side surfaces.  As the office referred to Figure 5 for this feature, the arguments against the Figure 1 and 2 embodiment cannot be considered 
With regards to the functional language of being configured to protect against intrusion and vandalism, the Applicant alleges that “Uehara is directed to preventing dust, gas and the like from coming into the room.”  This is a generalization that is neither supported by Uehara, nor the previous rejections which explicitly cited the disclosure of Uehara that includes in its concerns, “attaining crime prevention and antidisaster,” in Col. 1, ll. 13-15.  Thus the “metal net” (i.e. grid with bars) and protective structure is configured to protect against intrusion and vandalism.  The office cannot find persuasive an argument that ignores a clear disclosure that the intent of the Uehara reference is to handle crime prevention as well as “dust, gas and the like.”  
Applicant alleges only hindsight could cause Uehara to be modified to read upon the front and side protective grid claim language; however, as the office has noted above, no hindsight is needed as the features are already present in the reference. 
Applicant argues nothing in the references provides for giving air filters to the side surfaces and front face.  The office respectfully notes even for Applicants impermissibly narrow interpretation, the side surfaces of Uehara are where each of the filters (59) are located. And the front surface filter extends across the front most inlet of the hood. 
Applicant argues their invention allows for improved air flow and suitable protection.  As the office noted previously, Uehara discloses its purpose is to enhance protection from crime and disaster, and in particular in Col. 3, ll. 58-63 it discloses that additional side face openings (57) increase ventilation ability. 
Applicant argues that Thomas is “not reasonably pertinent to the problem faced by the inventor.  And that Thomas is not directed to wind turbine technology and thus not related to the field of endeavor.  In response to applicant's argument that Thomas is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant’s invention is drawn to among other things, ventilation and air inlets (and outlets) which includes air filters.  The office has identified how Uehara is drawn to air ingress and anti-theft, and Thomas is disclosed for air ingress and protection of the interior, albeit form contamination.  The reference need not be explicitly drawn to wind turbines to be pertinent to the field of ventilation inlets and various covers or grills utilized with them. 
Applicant argues that the “Second protective grid” of Thomas is to provide a grill that doesn’t allow liquids and solids.  This is incorrect.  The screen is to prevent debris and animals from entry, a concern that would be combinable with Uehara and small animals would be capable of infiltrating or infesting a ducting and HVAC system of a wind turbine, as well as damaging the delicate filters of Uehara, therefore a clear advantage of a secondary protective screen behind a larger anti-intrusion grill .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0308596 to Gawrisch et al. (G1), US 6,149,968 to Uehara(U1), and in view of US 5,672,101 to Thomas (T1).

In Re Claim 1:
G1 teaches:
	A wind turbine comprising:
	A foundation (42); [Page 4, ¶63, Figure 5.]
	A tower (2) on the foundation, the tower having a wall and a lower region (8), and [Figure 1]
	A cooling device (11, 15) having at least one air inlet (6) and at least one air outlet (16) units which each have a central portion (ducting). [Figures 2-3, Page 2, ¶39.]
	

	Wherein there are outer portions of the inlet and outlet provided outside the wall of the tower, and central portions in the region of the wall, the central portions having fixing units fixing them to the interior of the tower by the fixing units wherein the outer portions have at least one protective grid with bars, configured to protect against intrusion and a shutter on the inside of the tower wherein there are two side surfaces and a front surface each with a first protective grid with bars configured to protect against intrusion and vandalism, and the at least one air inlet unit or outlet unit has a second protective grid in the interior of the outer portion.

U1 teaches:
	An apparatus for installing ventilation fans installed such that the ducts are installed from the inside via mounting flange(23), permits changing of ventilation(11, 15) via the interior and additional filters(11c, 15c) for improved filtration.  The vent includes an internal fan with shutter and a secondary interior shutter (13) for sealing off the ventilation duct against thieves, and animal integration. [Figures 2-4, Col. 3, ll. 24-64.] It further includes a protective grid with bars configured against intrusion and vandalism (17, Figure 2].  Further per a second embodiment, the feature discloses a front surface with a front side having a first protective grid (seen in Figure 5) and an air filter (15).  It also includes two side surfaces with holes(57) and hoods over said holes, and associated lower bars (grids seen in Figure 5.] and associated filters(59) with each side, this feature serves to increase the ventilation and air being provided, Col. 3, line 57 - Col. 4, line 35.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1 which does not disclose the manner of assembling or attaching its various ducts to the tower, to utilize a method such as taught by U1, whereby the ducts include fans which if located as in G1 would include inside wall shutter/lid, additional a front facing filter 

T1 teaches:
	A vent cover that includes a series of bars (68) fixed to the cover along in a grid form with louvres (60) to protect against weather and direct rain/water away from the inlet of the duct. [Figure 7, Col. 7, ll. 4-15.]  The system further includes a second protective grid (87) in the cover as well, for the prevention of entry by dust and debris and animals. [Col. 7, ll. 31-46, Col. 8, ll. 4-15.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet and outlets of G1 to include a second protective grid behind the first protective grid as it has been taught by T1, that a second grid can be behind a first to handle animals insects, and debris. This would yield a first protective grid in each with crossed bars fixed together and provided by U1 to prevent crime and vandalism, and a second grid for prevention of intrusion and vandalism as these are functional and the bars are designed to prevent for example animal intrusion, and further would be suitable for delaying or hindering any form of intrusion as they must be removed before further intrusion can be undertaken.

In Re Claims 2 and 9:

	The wind turbine according to claim 1 teaches the system of claim 1, wherein:
(Claim 2) the bars of the at least one first protective grids of the respective outer portions are fixed together. [U1, Figure 2, ¶17 shows the screen has bars at 90 degrees to each other fixed together to form the protective grid.]
(Claim 9) both the at least one air inlet unit and the at least one air outlet unit have a respective second protective grid in an interior of the respective outer portions. [Per the rejection of claim 1 these insect and debris and filter shields can be applied the inlets and outlets.]

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over G1, U1, and T1 as applied to claim 1 above, and further in view of US 2,800,851 to Konrad et al. (K1) and US 2,464,000 to Schild (S1).

In Re Claim 3:
G1 as modified in claim 1 teaches:
	The use of shutter units  [which may be located inside the tower, as G1 Figures 3 and 4 show the installed fans in the ducts are located inside the tower, and U1 shows the shutter(S) are typically affixed to fans.]

G1 as modified is silent as to:
	Whether the shutters near the fan (which have multiple flaps) are affixed to an adjusting unit.

K1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1, such that the system will oscillate the flow exiting the G1 duct to as taught by K1, to improve and maximize the cooling of the entire transformer in the room, this would yield the limitation of the inlets having internal shutters with claimed flow.

S1 teaches:
	Shutters should be installed at ceiling duct inlets upstream of fans for improving operation and prevent backdraft when the fan isn’t in operation, protecting against backflow and weather ingress.  This system used a set of shutters installed in the ceiling and an adjustor, (counterbalancing spring(S). [Col. 1, ll. 0-14, 29-40, Col. 2, ll. 9-27. Figure 1.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1 such that the ceiling duct of G1 exiting the transformer room included a shutter series at the ceiling inlet as taught by S1, for preventing backdraft and weather ingress during fan use and a quieter shutter operation that cannot lock itself open by over opening.  This would yield the limitation of claim 3.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over G1, U1, and T1 as applied to claims 7 and 8 above, and further in view of DE 102013207908 to Pollman et al. (P1).
(Citations to P1 are made to the pages provided in the pdf machine translation from the office.).

In Re Claim 7:
G1 as modified in claim 1 teaches:
	The wind turbine according to claim w, wherein the air inlet or the air outlet has a resistance to intrusion. [Per U1, a goal of crime prevention is provided by the invention which comprises a combination of interior shutter and wall attachment and materials and grid of the invention are in part. Col. 1, ll. 13-19.] 

G1 as modified does not teach:
	The specific resistance being of class 4 for one of the inlet or outlet. 

P1 teaches:
	It can be desirable that entry points that include an air vent and door, for wind turbines should be at class 4, to prevent burglary access.  [Page 1, lines 42-49.] This is achieved by a combination of metal and limited access to the interior attachments and spaces between structures.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1, U1, and T1, which is concerned with among other things crime prevention, to select materials and limit tool access and vulnerability, to meet a rating of Class 4, as taught by P1, as it is known in the art that preventing intrusion/vandalism of wind turbines can require a class 4 intrusion resistance for points of entry for the purpose of preventing burglary and damage to the wind turbine through theft.  This would yield the limitation of the inlet and outlet being protected to a resistance of class 4. 

In Re Claim 8:
G1 as modified in claim 1 teaches:
a resistance to intrusion. [Per U1, a goal of crime prevention is provided by the invention which comprises a combination of interior shutter and wall attachment and materials and grid of the invention are in part. Col. 1, ll. 13-19.] 

G1 as modified does not teach:
	The specific resistance being of class 4 for both the inlet and outlet. 

P1 teaches:
	It can be desirable that entry points that include an air vent and door, for wind turbines should be at class 4, to prevent burglary access.  [Page 1, lines 42-49.] This is achieved by a combination of metal and limited access to the interior attachments and spaces between structures.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1, U1, and T1, which is concerned with among other things crime prevention, to select materials and limit tool access and vulnerability, to meet a rating of Class 4, as taught by P1, as it is known in the art that preventing intrusion/vandalism of wind turbines can require a class 4 intrusion resistance for points of entry for the purpose of preventing burglary and damage to the wind turbine through theft.  This would yield the limitation of the inlet and outlet being protected to a resistance of class 4. 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over G1, U1, and T1 as applied to claims 7 and 8 above, and further in view of US 4,709,659 to Quante, III et al. (Q1) and Certification Standard Forced Entry and Ballistic Resistance of Structural Systems (FEBR).

In Re Claim 7:
G1 as modified in claim 1 teaches:
	The wind turbine according to claim w, wherein the air inlet or the air outlet has a resistance to intrusion. [Per U1, a goal of crime prevention is provided by the invention which comprises a combination of interior shutter and wall attachment and materials and grid of the invention are in part. Col. 1, ll. 13-19.] 

G1 as modified does not teach:
	The specific resistance being of class 4 for one of the inlet or outlet. 

Q1 teaches:
	It is well-known that power substations and generators that receive ventilation, should have their ventilation access protected from sabotage. [Col. 1, ll. 13-21.] It is desirable to provide a louvre that has both desirable ventilation and protection against forced entry. One standard for determining said effectiveness of prevention of entry is for example SD-SDT-01.01 by the US.  [Col. 4, line 55 - Col. 5, line 2.]

FEBR teaches:
	Standards for forced entry testing should include a set group of tools found on Table 2, (Section 2.6.2) for periods of time rating at 5 minutes, 15 minutes, and 60 minutes. (Section 1.3.1).  The tools include hacksaws, hammers, and crowbars. (Table 2.)  [The office takes official notice that Class 4 the European standard is 10 minutes of resistance to forced entry with the addition of a hacksaw as a tool, over the crowbar and tools set aside in class 3 and lower, which are disclosed in Table 2 of the cited FEBR.]


In Re Claim 8:
G1 as modified in claim 1 teaches:
	The wind turbine according to claim w, wherein the air inlet or the air outlet has a resistance to intrusion. [Per U1, a goal of crime prevention is provided by the invention which comprises a combination of interior shutter and wall attachment and materials and grid of the invention are in part. Col. 1, ll. 13-19.] 

G1 as modified does not teach:
	The specific resistance being of class 4 for both the inlet and outlet. 

Q1 teaches:
	It is well-known that power substations and generators that receive ventilation, should have their ventilation access protected from sabotage. [Col. 1, ll. 13-21.] It is desirable to provide a louvre that has both desirable ventilation and protection against forced entry. One standard for determining said 

FEBR teaches:
	Standards for forced entry testing should include a set group of tools found on Table 2, (Section 2.6.2) for periods of time rating at 5 minutes, 15 minutes, and 60 minutes. (Section 1.3.1).  The tools include hacksaws, hammers, and crowbars. (Table 2.)  [The office takes official notice that Class 4 the European standard is 10 minutes of resistance to forced entry with the addition of a hacksaw as a tool, over the crowbar and tools set aside in class 3 and lower, which are disclosed in Table 2 of the cited FEBR.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of G1, T1, and S1, to select a desirable Prolonged forced entry resistance as registered by the FEBR standards, for example of 15 m, as it has been taught by Q1 that when providing a ventilation between generators and exteriors, an open bar system should be designed to meet standards of prolonged forced entry resistance, for the purpose of providing protection to power systems against intrusion while still providing cooling flow. This would yield the limitation of a vent system with a degree of protection to exceed 10m, and equivalent class 4 requirements.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745